Title: From Benjamin Franklin to Thomas Mifflin: Two Letters, 26 December 1783
From: Franklin, Benjamin
To: Mifflin, Thomas


          
            I.
            
              Dear Sir,
              Passy, Dec. 26 1783.
            
            I congratulate you very sincerely on your Appointment to that very honourable Station, the Presidency of Congress: Every Testimony you receive of the public Sense of your Services and Talents, gives me Pleasure.
            I have written to you a long Letter on Business, in my quality of Minister. This is a private Letter, respecting my personal Concerns, which I presume to trouble you with on the Score of our ancient Friendship.
            In a Letter of the 12th of March 1781. I stated my Age and Infirmities to the Congress, and requested they would be pleased to recall me, that I might enjoy the little left me of the Evening of Life in Repose and in the Sweet Society of my Friends and Family. I was answered by the then President, that when Peace should be made, if I persisted in the same Request, it should be granted. I acquiesc’d. The Preliminaries were signed in

November 82, and I then repeated my Petition. A Year is past and I have no Answer. Undoubtedly if the Congress should think my continuing here necessary for the public Service, I ought as a good Citizen to submit to their Judgment and Pleasure; but as they may easily supply my Place to advantage, that cannot be the Case; I suppose therefore that it is merely the multiplicity of more important Affairs that has put my Request out of their Mind: What I would then desire of you is, to put this Matter in Train to be mov’d and answer’d as soon as possible, that I may arrange my Affairs accordingly.
            In the Letter above mention’d, to which I beg leave to refer you, I gave a Character of my Grandson Wm. Temple Franklin, and solicited for him the Favour & Protection of Congress. I have nothing to abate of that Character; on the contrary I think him so much improv’d as to be capable of executing with Credit to himself & Advantage to the Public, any Employment in Europe the Congress may think fit to honour him with. He has been seven Years in the Service, and is much esteem’d by all that know him, particularly by the Minister; who, since my new Disorder, the Stone, makes my going to Versailles inconvenient to me, transacts our Business with him in the most obliging & friendly manner. It is natural for me, who love him, to wish to see him settled before I die, in some Employ that may probably be permanent; and I hope you will be so good to me, as to get that Affair likewise moved and carried thro’ in his Favour. He has I think this additional Merit to plead, that he has serv’d in my Office as Secretary several Years for the small Salary of 300 Louis a Year, while the Congress gave 1000 a Year to the Secretaries of other Ministers, who had not half the Employ for a Secretary that I had. For it was long before a Consul was sent here, and we had all that Business on our hands, with a great deal of Admiralty Business in examining & condemning Captures taken by our Cruisers, & by the French Cruisers under our Commission; besides the constant Attendance in examining & recording the Acceptances of the Congress Bills

of Exchange, which has been from the immense Number very fatiguing; with many other extra Affairs, not usually occurring to other Ministers, such as the Care of the Prisoners in England, & the constant Correspondence relating to them, in all which he serv’d me as Secretary, with the Assistance only of a Clerk at low Wages (60 Louis a Year), so that the Saving has been very considerable to the Publick. And it should not be forgotten that tho his Commission as Secretary to the Plenipotentiaries
            (Private) To His Excelly. Tho. Mifflin Esqr President of Congress
            
          
          
            II.
            
              Sir,
              Passy, Dec. 26. 1783.—
            
            If the Congress should think it fit to have a Consul for the United States in London, and do not appoint one of our own Country to that Office, I beg leave to mention the Merits of Mr. William Hodgson, a Merchant of that City, who has always been a zealous Friend of America, was a principal Promoter of the Subscription for the Relief of American Prisoners, and Chairman of the Committee for Dispensing the Money rais’d by that Subscription: He also took the Trouble of applying the Monies I furnished him with, when the Subscription was exhausted; and constantly assisted me in all the Negociations I had with the British Ministers in their Favour, wherein he generally succeeded, being a Man of Weight & Credit, very active, and much esteemed for his Probity & Integrity. These his Services continued steadily during the whole War, seem to entitle him to

the favourable Notice of Congress, when any Occasion offers of doing him Service or Pleasure. With great Respect, I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant
            
              B Franklin
              His Excelly. Tho. Mifflin Esqr President of Congress.—
            
          
         
          Notation: Letter 26 Decr. 1783 Doctr B. Franklin Read 5 March 1784 Referred to Mr Gerry &c
        